                  Case 1:16-cv-02242-VEC Document 136
                                                  135 Filed 04/24/20 Page 1 of 2


                                                                                                                           Daniel J. Fox
                                                                                                            77 Water Street, Suite 2100
                                                                                                            New York, New York 10005
                                                                                                          Daniel.Fox@lewisbrisbois.com
                                                                                                                   Direct: 212.845.9001



                                                              MEMO ENDORSED
    April 24, 2020
                                                                                      USDC SDNY
                                                                                      DOCUMENT
                                                                                      ELECTRONICALLY FILED
   Via ECF                                                                            DOC #:
                                                                                      DATE FILED: 4/24/2020
   Honorable Valerie E. Caproni
   United States District Court
   Southern District of New York
   40 Foley Square, Room 240
   New York, New York 10007

                Re:       Edmondson, et al. v. RCI Hospitality Holdings, Inc. et al.
                          Case No.: 16-cv-2242 (VEC)

   Dear Judge Caproni:

          We represent defendants RCI Hospitality Holdings, Inc., Peregrine Enterprises, Inc., RCI
   Dining Services (37th Street), Inc., and Eric Langan (collectively “Defendants”) in connection with
   the above-referenced lawsuit. We submit this joint letter with the Plaintiffs’ approval in compliance
   with Your Honor’s Individual Practices and specifically with regard to the directive governing
   Requests to Redact or File under Seal (Individual Practices 5(A) et seq.)

           Defendants intend to file a Motion for Reconsideration of Your Honor’s Opinion and Order
   dated March 30, 2020 with respect to the preclusion of the Defendants’ damage valuation expert
   (Jeff Anderson.) It is our understanding that Plaintiffs also intend to file a Motion for
   Reconsideration of the Opinion. At the time the parties filed their respective Daubert motions, the
   parties advised Your Honor of a standing confidentiality order in this case designed to protect the
   disclosure of the Plaintiffs’ confidential income and financial information from public disclosure.
   On September 30, 2019, the parties submitted a joint letter to Your Honor [NYSD ECF 109] setting
   forth a plan governing the submission of Plaintiffs’ confidential information under seal, and by
   Memo Endorsement dated October 1, 2019 [NYSD ECF 110], Your Honor granted approval.

         The parties now request to extend Your Honor’s prior approval governing the submission of
   documents under seal for the purpose of the Daubert motions to the anticipated Motions for
   Reconsideration. Assuming the Court has retained copies of the unredacted reports of Mr. Anderson
   and Mr. Chamberlin, there is presumably no need to resubmit them, and the briefs in support of the
   motion will make reference to the unredacted reports that are already in the Court’s possession. If


ARIZONA • CALIFORNIA • COLORADO • CONNECTICUT • FLORIDA • GEORGIA • ILLINOIS • INDIANA • KANSAS • KENTUCKY
LOUISIANA   •    MARYLAND        •       MASSACHUSETTS    •   MISSOURI   •   NEVADA   •   NEW JERSEY       •   NEW MEXICO     •   NEW YORK
NORTH CAROLINA        •   OHIO       •   OREGON   •   PENNSYLVANIA   •   RHODE ISLAND     •   TEXAS   •   WASHINGTON      •   WEST VIRGINIA
   4852-0940-8699.1
             Case 1:16-cv-02242-VEC Document 136
                                             135 Filed 04/24/20 Page 2 of 2

April 24, 2020
Page 2



this is not the case and the Court did not retain copies of the unredacted reports, the parties request
leave to electronically file redacted reports and resubmit the unredacted reports pursuant to the plan
you previously approved on October 1, 2019.

        In addition, the Defendants’ Memorandum of Law in support of the Motion for
Reconsideration will contain Plaintiffs’ confidential financial information. The Defendants
therefore request leave to electronically file a redacted brief followed with the submission of an
unredacted brief to the Court. Given certain constraints imposed by COVID-19, if at all possible, it
would be appreciated if Defendants are granted leave to submit the unredacted Memorandum of
Law by e-mail as a PDF; however, if this approach is unacceptable, the Defendants will find a way
to have the unredacted brief uploaded to a disc or thumb drive and hand-delivered to the Court as
soon as the courthouse reopens for non-essential visitors.

       The parties are available for a conference call if the Court has any questions or suggestions
with regard to the foregoing application.

         Thank you for your consideration of this matter.

                                               Respectfully submitted,

                                               /s/Daniel J. Fox

                                               Daniel J. Fox of
                                               LEWIS BRISBOIS BISGAARD & SMITH LLP

DJF                                              Application GRANTED. The parties do not need to
                                                 resubmit the unredacted expert reports. Defendants may file
cc: All counsel of record via ECF                their memorandum of law with appropriate redactions
                                                 concerning Plaintiffs' financial information and may file the
                                                 unredacted version on ECF, using the appropriate privacy
                                                 settings. If Defendants are unable to submit the unredacted
                                                 version on ECF, they may email it to the Court.
                                                  SO ORDERED.




                                                  HON. VALERIE CAPRONI                                    4/24/2020
                                                  UNITED STATES DISTRICT JUDGE




                                LEWIS BRISBOIS BISGAARD & SMITH LLP
                                         www.lewisbrisbois.com


4852-0940-8699.1
